DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This action is in response to applicant’s amendment filed on 1/21/2021. Claims 1, 8, 19 are pending. Claims 1, 8, and 19 are amended. No claims have been added. Claims 2, 5, 15, and 17 are currently cancelled. 

Response to Arguments
The applicant filed a response dated 1/21/2021 that included amendments cancelling claims to overcome the previous 112 (d), 112 (4th) rejections, the previous 112 (d), 112 (4th) rejections are withdrawn. 

Applicant's supplement arguments with regards to the 35 USC 101 rejection have been fully considered but they are not persuasive.

The applicant has argued in view of the current 35 USC 101 rejection “Claims recite a method for assessment of a plurality of Open Source Software (OSS) products thereby integrate the exception into practical application of accurately and reliably identifying an optimum OSS product considering technical as well as strategical values of the product which will suit for consumable organization to fit its goal and influenced by merit of product in technology. cost, support and architecture which will meet the strategic requirement of the organization, the one or more product categories include a About Product category, a Product Strategy category, a Product Offerings category, a Product Architecture category, a Product Support category, and a Commercials category.” Although the applicant may for arguments sake improve upon an analysis of a software product, this improvement would be to the abstract idea of using ratings to determine an optimum OSS product. The claimed limitations don’t integrate the abstract idea into a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h).

The applicant argues that “the integration of judicial exception into the practical application is achieved with benchmarking mechanism for OSS product selection and overall scorecard calculation & visualization by the assessment framework considering technical as well as strategical values of the product which will suit for consumable organization to fit its goal and influenced by merit of product in technology, cost, support and architecture which will meet the strategic requirement of the organization with exhaustive collection of product categories and product criterions which are easily embeddable codes, and scoring mechanism, such that an optimum 0SS product is reliably and accurately identified for adoption based on requirement of the user.” This does not integrate the invention into a practical application. At best the different categories improves the data associated with a product but that would merely be an attempt to improve the abstract idea and would not be directed to a defined practical application. Receiving data from a database about products as well as receiving user defined preferences would allow for a user to receive something more in line with their personal preferences. It is unclear how this would be “accurately and reliably identify an optimum OSS product.” The recommendation is only as good as the cited data. Specifically, the generic computer information in of itself does not indicate something that is statutory or significantly more as all the received data could be identified by a person that has collected information and the system merely determines the best match of the received information based on manipulation of product and personal preference information. The claims as noted above merely provide data in a generic manner, and receiving data about a computer program (which could also be listed by a human) and receiving personal preference information and using analyzed information is not viewed to provide a technical benefit, or improvement in the technical field. This is not a technical or technological problem but is rather in the realm of business or office management and therefore an abstract idea. It is well settled in the art that making recommendations using data about a product is well known. The improvement is not viewed to be with respect to the technology or technical improvement and as such not even the addition of 

The applicant has argued that “Thus, in accordance with the present subject matter, OSS products are assessed based on a plurality of pre-defined product categories including a About Product category, a Product Strategy category, a Product Offerings category, a Product Architecture category, a Product Support category, and a Commercials category and product criterions to identify an optimum OSS product. An optimum OSS product is well-designed, license friendly, and can be efficiently used in coding, a concept inextricably tied to computer technology and distinct from the types of concepts found by the courts to be abstract... It must be understood that there is no technique available which considers technical as well as strategical values of the product which will suit for consumable organization to fit its goal and influenced by merit of product in technology, cost, support and architecture which will meet the strategic requirement of the organization, such that accurately and reliably identify an optimum OSS product for efficient coding for the assessor and for adoption based on requirement of the assessor.” The examiner respectfully disagrees. Specifically the claimed invention is an assessment of a product. There is nothing unique about the product categories or assessment that would require the information to be applied to computer software. The assessment could just as easy to apply to a set of LEGOs. And even if there was a unique category just as memory required to install such a program this would just merely be an assessment/ rating/ ranking of such a feature. This is not the actual performance of the computer product, the product does not perform any differently based on for example a “commercials category.” An improvement in how to assess 


The applicant has argued “integrates the exception into practical application of accurately and reliably identifying an optimum OSS product for efficient coding for the assessor and for adoption based on requirement of the assessor by considering technical as well as strategical values of the product which will suit for consumable organization to fit its goal and influenced by merit of product in technology, cost, support and architecture which will meet the strategic requirement of the organization.” Although the applicant may for arguments sake improve upon an analysis of a software product, this improvement would be to the abstract idea of using ratings to determine an optimum OSS product. The claimed limitations don’t integrate the abstract idea into a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception , as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018. Appellant’s claimed invention does not contain limitations that integrate the invention into a practical application. Appellant’s claimed invention merely includes limitations that are not indicative of integration into a practical application such as Adding the 

Applicant’s invention scores features of a product and makes a recommendation based on human intervention. Going through the limitations of claim 1 applicants invention: 
Retrieves product criterion data from a database
Allots product criterion data
Assigns a quantitative weight value to product criterion data
Selects a quantitative criterion score to calculate a weighted score for the product criterion data
Generates an ideal and a benchmark scorecard based on the product criterion data
Receives quantitative ratings from a human for the product criterion data
Compute a product weighted quantitative score for the product criterion data
Generate a scorecard based on the weighted score for the product criterion data
Assessing the scorecards to identify an OSS product. 

As can be seen in the limitations of the claimed invention the applicant is claiming receiving data, manipulating data, and outputting data. The applicant is merely receiving information about a plurality of products, analyzes this information, then receives data from a human based on their personal needs/preferences, manipulates information “to” identify an OSS product. The information that is received is product criterions as well as human preferences. The system merely outputs which product 

The applicant has argued that “the claimed features are implemented by the particular assessment system comprising the processor for executing the technical features such that there is an improvement in assessment of OSS products and thus, accurately and reliably identifies the optimum OSS product… the additional elements recite a specific improvement over prior art systems by benchmarking mechanism for OSS product selection and overall scorecard calculation & visualization by the assessment framework.” Though that may be true in view of an improvement to the abstract idea, an improvement to an abstract idea doesn’t make the claims statutory. The applicant uses a general purpose computer to perform the steps of the invention. The use of a general purpose computer for making an abstract idea quicker does not make the idea any less abstract. And although the use of a general purpose computer may be used in the claimed invention there is nothing about the steps of the claimed invention that could not be done without a general purpose computer. Claimed inventions that are directed to a business or entrepreneurial solution instead of a technological solution are patent ineligible. This is true even when the claims require a substantial and meaningful role for the computer, as long as the computer is a generic computer. (See Ultramercial, Inc. v. Hulu, LLC, 112 USPQ.2d 1750 (Fed. Cir. 2014)). Claim 1 discloses retrieving, allotting, assigning, selecting, generating, assessing and computing information. There is nothing in the claim that improves the functioning of the computer or does more than add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea.  It is not clear based on the claimed limitations how the technology being used 

The applicant has argued “provides a technical solution to the technical problem.” The examiner respectfully disagrees. Applicant’s invention merely personalizes an identification of an OSS product for a user. The claimed invention does not contain scorecards that help the system to adopt a faster approach. The claimed invention merely contains an assessment of various products using a scorecard for an assessor (human) to view related to a product. The scorecard merely contains a benchmark scorecard, an ideal scorecard, and product scorecards of each of the OSS products.  Once the ideal scorecard, the benchmark scorecard, and the product scorecards are generated, the product score of each product category of each of the OSS products is compared with the benchmark score of each category. The claimed invention is merely combining data to prepare the “best” option for the user. Clearly applicant’s invention is focused on improving the abstract idea of using ratings to determine an optimum OSS product. This is an attempt to improve upon a business process which as claimed is merely an improvement in the abstract idea.

The applicant argues that specific paragraphs (3, 10-12, 19-29) of applicant’s specification “This clearly shows that the memory (input data, product scorecard and possible optimum product.) takes an input (product parameter), process and render an output (matching optimum products) and thereby the functionality of the memory is improved.” The examiner respectfully disagrees with the 

The applicant has argued that the inventions “Unique technical features/ advancements of the Applicant's invention include: 1. Benchmarking Mechanism for OSS Product Selection 2. Overall Scorecard Calculation & Visualization.” The examiner respectfully disagrees. A definition of benchmarking known in the art at the time of the invention is something that serves as a standard by which others may be measured or judged/ a point of reference from which measurements may be made. An improvement to a comparison would not be considered significantly more than the defined abstract idea. Further, an improvement to a scorecard which involves a “visualization” would also not be considered significantly more than the defined abstract idea. There are no additional elements individually and in combination that amount to significantly more.

The applicant has argued that the “In view of the foregoing, the Applicant asserts that the Applicant claimed subject matter provide technical advancement over existing method of assessment of a plurality of OSS products (refer paragraphs [0003]-[0029]).” The examiner respectfully disagrees. The solution provided by the invention is directed to a problem of a business nature and not a technical one. Inventions directed to a business or entrepreneurial solution instead of a technological solution are patent ineligible. This is true even when the claims require a substantial and meaningful role for the computer, as long as the computer is a generic computer (See Ultramercial, Inc. v. Hulu, LLC, 112 USPQ.2d 1750 (Fed. Cir. 2014)). Examiner construes that the computer technology used in the claimed 

In accordance with the Supreme Court’s conclusion in Alice, 134 S. Ct. at 2358–59, the courts have ruled many times that “such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea,” Electric Power, 830 F.3d at 1355. See, e.g., Credit Acceptance, 859 F.3d at 1055–56; Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d  1364, 1374–75 (Fed. Cir. 2017); Secured Mail, 873 F.3d at 911–12. Under those decisions, an invocation of such computers and networks is not enough to establish the required “inventive concept” in application. An invocation of already-available computers that are not themselves plausibly asserted to be an advance, for the abstract idea, amounts to a recitation of what is “well-understood, routine, [and] conventional.”  Mayo, 566 U.S. at 73. There is, in short, nothing “inventive” about any claim details, individually or in combination, that are not themselves in the realm of abstract ideas.  In the absence of the required “inventive concept” in application, the claims here are legally equivalent to claims simply to the asserted advance in the realm of abstract ideas, an advance in using mathematics for product scoring. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the 

Applicant’s arguments are not found persuasive and therefore the 35 USC 101 rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of using ratings to determine an optimum OSS product. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1, 8, 19) is/are directed to an abstract idea without significantly more.

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claims 1, 8, 19 are directed to the categories of a method, a 

Step 2A Prong 1
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the claims recite:
(a) mental process: as drafted, the claim recites the limitations of retrieving product data, allocation of a score, assigning weights, selecting score criterion, generating scorecards all of which as claimed can be done in the human mind (does not require any type of technology to perform the steps) and the limitations of receiving a rating, computing a score, generating a product scorecard, and assessing the products which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the assessment system” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by the assessment system” language, the claim encompasses the user manually computing a product weighted score, generating a product scorecard, and assessing the products. The mere nominal recitation of a generic system does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images).  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.


(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case a computing a product weighted score for each of the product criterions. Thus, the claim recites mathematical calculations and mathematical relationships. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation

Note that, in this example, the “computing” step is determined to recite a mathematical concept because the claim explicitly recites a mathematical formula or calculation. 

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The analysis is based on preferences (enabled via ratings and weightings) of an assessor and/or end users. The claimed invention is a method that allows for users to assess a product based on ratings received from an assessor which is a Fundamental Economic Practices or Principles. Thus, the claim recites an abstract idea. 


Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract 

Step 2A Prong 2
Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): an assessment system used to perform the computing, generating, and assessing steps, a processor, a database, an interface, and modules configured to perform the steps of the invention, a non-transitory computer-readable medium.  The assessment system and the modules are recited at a high level of generality, i.e., as a generic computing features performing a generic computer function of computing, generating and assessing. This generic limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The Examiner has further determined that the claims as a whole do not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is 

For further clarification the Examiner points out that the claim(s) 1, 8, 19 recite(s) retrieving product data, allocating a score, assigning weights, selecting a score, generating scorecards, receiving a rating, computing a product weighted score, generating a product scorecard, and assessing the plurality of OSS products which are viewed as an abstract idea in the form of a mental process, certain methods of organizing human activities, and a mathematical formula.  The judicial exceptions are not integrated into a practical application because the use of a system for computing a score, generating a product scorecard, and assessing the plurality of OSS products which is the abstract idea steps of using ratings to determine an optimum OSS product in the manner of “apply it”. 

Thus the claims recite an abstract idea directed to a using a mathematical formula applied to a mental process for organizing human activity (i.e. using ratings to determine an optimum OSS product).  Using a computer to computer, generate, and assess merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The determining product scores from assessors would clearly be to a mental activity that a company would go through in order to determine an optimum OSS product.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine an optimum OSS product: Paragraph 18 Thereafter, a rating is received from the assessor for each of the product criterions of the plurality of OSS products. In one implementation, the assessor may Paragraph 82 Therefore, based on such an exhaustive collection of product categories and product criterions which are easily embeddable codes, and scoring mechanism, an optimum OSS product is reliably and accurately identified for adoption based on requirement of the user.

Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer what type of marketing is to be provided to the consumer.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because
 the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	
With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a and c.

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the prior art provides that based on the 2B analysis how the claims are viewed as well-understood, routine, conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d).  The determination that the elements do not amount to significantly more than the abstract idea is supported by the finding that the specification and the current claims are silent regarding any improvements to the functioning of the computer itself or the need for a particular machine on which to apply the abstract idea. No particular machines are explicitly involved in accomplishing the abstract idea (Specification [0023]: “The assessment system 102 may be implemented in a variety of computing systems, such as a laptop computer, a desktop computer, a notebook, a workstation, a mainframe computer, a server, a network server, and the like.”) Additionally, the recited technology functions as one of ordinary skill in the art would expect it to perform, so there are no unconventional steps that 


(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 


Further support for a computer, an assessment system, a processor, an interface, a computation module, a non-transitory computer readable medium can be found in at least Kinra (US 5731991 A) col. 1, line 32 – col. 2, line 27, col. 4, line 33, - col. 5, line 52, abstract, Fox et al. (US 20120272205 A1) paragraph 4, 19, 20, 35, 40, 41, 46, 48, 72-79, 83, 85, 133, 136, 138, Fig. 1-5., Business Readiness Rating for Open Source (2005) pg. 1-27, in view of Wheeler (2011) pg. 1-23, Saksena (EP 2 565 788 A1) paragraph 23, 101-102, Fig. 2, 3. 



With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMIE H. AUSTIN
Examiner
Art Unit 3683